         Case 1:21-cr-00153-RBW Document 24 Filed 08/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

                   v.                                      Case No. 21-CR-153 (RBW)

DANIEL GOODWYN,

              Defendant.

                   NOTICE OF FILING BY DEFENDANT GOODWYN

       Defendant Daniel Goodwyn, by undersigned counsel, notifies the Court that he files here

a letter dated August 3, 2021 (9 pages) by Stephanie C. Holmes, Certified Autism Specialist, who met

with Defendant Goodwyn thirty times between December 2017 and July 2019. Also filed here is

Holmes’ resume (3 pages). These materials were promised to the Court on July 30. They can

be expanded upon or supplemented by submissions or testimony at the Court’s request.


                                              Respectfully submitted,

                                              JOHN DANIEL HULL
                                              COUNSEL FOR DANIEL GOODWYN

                                              By: /s/ John Daniel Hull
                                              JOHN DANIEL HULL
                                              DC Bar No. 323006; California Bar No. 222862
                                              Hull McGuire PC
                                              1420 N Street, N.W.
                                              Washington, D.C. 20005
                                              619-895-8336
                                              jdhull@hullmcguire.com
         Case 1:21-cr-00153-RBW Document 24 Filed 08/04/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

      The undersigned certifies that on August 4, 2021 he served a true and correct copy of the

foregoing Notice of Filing by Defendant Goodwyn and two exhibits via the Electronic Case

Filing (ECF) system upon counsel for the government.


                                             By: /s/ John Daniel Hull
                                             JOHN DANIEL HULL
                                             DC Bar No. 323006; California Bar No. 222862
                                             Hull McGuire PC
                                             1420 N Street, N.W.
                                             Washington, D.C. 20005
                                             619-895-8336
                                             jdhull@hullmcguire.com
